MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	236	
Docket:	      Pen-17-301	
Submitted	
  On	Briefs:	 November	29,	2017	
Decided:	     December	19,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	ADDILYN	R.		
	
	
PER	CURIAM	

       [¶1]		The	mother	of	Addilyn	R.	appeals	from	a	judgment	of	the	District	

Court	 (Bangor,	 Campbell,	 J.)	 terminating	 her	 parental	 rights	 to	 Addilyn	

pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i)-(ii)	(2016).		On	

appeal,	 she	 challenges	 the	 sufficiency	 of	 the	 evidence	 to	 support	 both	 the	

court’s	finding	of	parental	unfitness	and	its	finding	that	termination	is	in	the	

child’s	best	interest.		Because	competent	record	evidence	supports	the	court’s	

findings,	we	affirm	the	judgment.				

                                    I.		BACKGROUND	

	      [¶2]		To	support	its	findings	of	unfitness	and	that	termination	was	in	the	

child’s	 best	 interest,	 the	 court	 made	 the	 following	 specific	 findings	 of	 fact,	

which	are	supported	by	the	record:			

            Mother	 was	 referred	 to	 the	 Family	 Treatment	 Drug	 Court	
       (FTDC)	 in	 September	 of	 2016.	 .	 .	 .	 Mother,	 however,	 did	 not	
       cooperate	.	.	.	and	was	never	screened	for	the	program.	.	.	.		
2	

             	
             Mother	 has	 not	 cooperated	 with	 [the	 Department]	
     regarding	drug	screens,	which	the	court	finds	to	be	very	troubling	
     given	mother’s	history	of	substance	abuse.		[The	Department	case	
     manager]	 testified	 that	 since	 she	 started	 on	 the	 case	 in	 July	 of	
     2016,	she	requested	that	mother	submit	to	drug	screens	23	times.		
     Mother	 missed	 11	 times.		 Of	 the	 .	 .	 .	 requests	 for	 drug	 screens	 in	
     2017,	mother	has	missed	eight.		
             	
             Mother	has	an	ongoing	pattern	of	drug	use.		Mother	admits	
     to	 using	 marijuana	 regularly.	 	 In	 October	 of	 2016,	 mother	 tested	
     positive	 for	 cocaine	 metabolites.	 	 In	 February	 or	 March	 of	 2017,	
     father	 reported	 to	 [the	 Department	 case	 manager]	 that	 mother	
     was	drinking	alcohol	on	a	recent	trip	to	Portland.		Mother	tested	
     positive	for	benzodiazepines	on	March	3,	2017,	and	on	March	20,	
     2017.	 	 Since	 March	 20,	 2017,	 [the	 Department	 case	 manager]	
     requested	 mother	 to	 submit	 to	 five	 drug	 screens.	 	 Mother	 tested	
     positive	 for	 marijuana	 on	 the	 two	 times	 that	 she	 submitted	 to	
     tests.		Mother	failed	to	appear	for	the	other	three	tests.			
	
     	     .	.	.	.	
     	
     	     In	 this	 case,	 mother	 clearly	 has	 a	 chronic	 substance	 abuse	
     problem.	.	.	.		
     	
     	     .	.	.	.		
     	
     	     .	.	.	There	is	no	doubt	that	both	mother	and	father	love	[the	
     child]	very	much.		However,	[the	child]	has	been	in	the	custody	of	
     [the	Department]	since	June	2,	2016.	.	.	.		
     	
     	     .	.	.	.	
     	
     	     [The	 child]	 has	 been	 placed	 with	 [the	 foster	 parents]	 since	
     June	 2,	 2016.	 	 [They]	 are	 experienced	 foster	 parents	 and	 have	
     provided	 excellent	 care	 for	 the	 child.	 	 [The	 foster	 mother]	 has	
     been	 very	 attentive	 to	 [the	 child’s]	 medical	 needs	 resulting	 from	
     her	 asthma.	 	 [She]	 has	 transported	 [the	 child]	 to	 her	 medical	
                                                                                         3	

      appointments.	 	 [The	 foster	 parents]	 have	 provided	 a	 safe	 and	
      stable	 home.	 	 [The	 child]	 is	 doing	 well	 in	 the	 [foster	 parents’]	
      care.	.	.	.			
      	
      	       The	 court	 has	 had	 the	 benefit	 of	 an	 experienced	 GAL.	 	 The	
      child	needs	to	have	permanency,	and	[the	foster	parents]	are	able	
      to	 provide	 it	 for	 her.	 	 [The	 GAL]	 believes	 that	 it	 is	 in	 the	 best	
      interest	 of	 the	 child	 for	 the	 parental	 rights	 of	 both	 mother	 and	
      father	to	be	terminated,	and	the	court	agrees	with	her	assessment.			
      	
      	       The	court	finds	by	clear	and	convincing	evidence	that	it	is	in	
      the	 best	 interest	 of	 [the	 child]	 to	 have	 the	 parental	 rights	 of	 her	
      mother	and	father	terminated.	.	.	.		
	
                                   II.		DISCUSSION		

      [¶3]		The	court	found	the	rebuttable	presumption	contained	in	22	M.R.S.	

§	 4055(1-A)(C)	 (2016)	 to	 apply	 to	 this	 case.	 	 The	 rebuttable	 presumption	

provides,		

      The	court	may	presume	that	the	parent	is	unwilling	or	unable	to	
      protect	 the	 child	 from	 jeopardy	 and	 these	 circumstances	 are	
      unlikely	to	change	within	a	time	which	is	reasonably	calculated	to	
      meet	the	child’s	needs	if:	
            	
            .	.	.	.	
            	
            C.	The	child	has	been	placed	in	the	legal	custody	or	care	of	
            the	 department,	 the	 parent	 has	 a	 chronic	 substance	 abuse	
            problem,	and	the	parent’s	prognosis	indicates	that	the	child	
            will	not	be	able	to	return	to	the	custody	of	the	parent	within	
            a	reasonable	period	of	time,	considering	the	child’s	age	and	
            the	need	for	a	permanent	home.	The	fact	that	a	parent	has	
            been	 unable	 to	 provide	 safe	 care	 of	 a	 child	 for	 a	 period	 of	
            9	months	 due	 to	 substance	 abuse	 constitutes	 a	 chronic	
            substance	abuse	problem.		
4	

            	
22	M.R.S.	§	4055(1-A)(C).		Here,	the	court’s	supported	findings	show	that	the	

child	has	been	placed	in	the	legal	custody	or	care	of	the	Department,	that	the	

mother	 has	 a	 chronic	 substance	 abuse	 problem,	 and	 that	 the	 mother’s	

prognosis	 indicates	 that	 the	 child	 will	 not	 be	 able	 to	 return	 to	 the	 mother’s	

custody	within	a	reasonable	period	of	time.			

      [¶4]		We	have	recently	held	that	the	statutory	“presumption”	of	parental	

unfitness	 in	 child	 protection	 cases	 is	 analogous	 to	 a	 permissive	 inference	 in	

criminal	cases,	where	the	fact-finder	is	entitled	to	reach	a	certain	conclusion	

based	on	a	specified	factual	predicate,	but	the	burden	of	proof	does	not	shift	to	

the	 opposing	 party—here,	 a	 parent.	 	 See	 In	 re	 Evelyn	 A.,	 2017	 ME	 182,	

¶¶	31-32,	 169	 A.3d	 914.	 	 In	 this	 case,	 the	 court	 invoked	 the	 evidentiary	

analysis	 allowed	 by	 section	 4055(1-A)(C),	 but	 the	 judgment	 demonstrates	

that	the	court	treated	that	statute	as	the	pathway	to	an	inference,	and	placed	

the	burden	of	proof	entirely	on	the	Department	and	did	not	require	or	expect	

the	 mother	 to	 meet	 any	 evidentiary	 burden.	 	 The	 court	 therefore	 properly	

applied	section	4055(1-A)(C)	as	the	basis	to	infer	that	the	mother	is	unwilling	

or	 unable	 to	 protect	 the	 child	 from	 jeopardy	 in	 a	 time	 which	 is	 reasonably	

calculated	 to	 meet	 the	 child’s	 needs.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2)(b)(i),	

(1-A).		Accordingly,	the	trial	court	did	not	err	in	its	finding	of	unfitness	as	to	
                                                                                                     5	

the	mother.		See	In	re	K.M.,	2015	ME	79,	¶	9,	118	A.3d	812	(“Where	the	court	

finds	multiple	bases	for	unfitness,	we	will	affirm	if	any	one	of	the	alternative	

bases	 is	 supported	 by	 clear	 and	 convincing	 evidence.”	 (quotation	 marks	

omitted)).	

       [¶5]	 	 Tellingly,	 the	 mother	 was	 offered	 the	 opportunity	 and	 resources	

available	 through	 the	 Family	 Treatment	 Drug	 Court.1	 	 Her	 refusal	 to	

participate	in	that	program	demonstrates	her	unwillingness	to	take	the	steps	

necessary	 to	 protect	 her	 child	 from	 jeopardy	 within	 a	 time	 that	 meets	 the	

child’s	 needs.	 	 Contrary	 to	 the	 mother’s	 argument,	 there	 is	 also	 sufficient	

evidence	 in	 the	 record	 to	 support	 the	 court’s	 finding	 that	 termination	 of	 the	

mother’s	 parental	 rights	 is	 in	 the	 child’s	 best	 interest.	 	 See	 In	 re	 Kayla	 M.,	

2001	ME	166,	¶	13,	785	A.2d	330.	

       The	entry	is:		

                       Judgment	affirmed.		
	
	      	       	       	       	       	
	
	                              	



   1		The	Family	Treatment	Drug	Court	is	described	in	part	on	the	Judicial	Branch’s	website:	“The	

Family	Treatment	Drug	Court	is	a	specialty	docket	located	in	the	Maine	District	Courts	that	works	
with	those	families	whose	children	have	been	at	risk	of	abuse	or	neglect	due	to	parental	abuse	of	
drugs	 or	 alcohol.”	 	 Me.	 Judicial	 Branch	 website/Courts/Drug	 Treatment	 Courts/Family	 Treatment	
Drug	Court	(last	visited	Dec.	18,	2017).			
6	

Erik	 T.	 Crocker,	 Esq.,	 Farrell,	 Rosenblatt	 &	 Russell,	 Bangor,	 for	 appellant	
Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Bangor	District	Court	docket	number	PC-2016-30	
FOR	CLERK	REFERENCE	ONLY